Citation Nr: 1643587	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a neck condition.  

3.  Entitlement to service connection for an upper gastrointestinal disorder (claimed as acid reflux), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps Reserves from July 1971 to June 1974, with a period of active duty for training (ACDUTRA) from July 1971 to January 1972.

As will be discussed in more detail below, veteran status was achieved for the Appellant in this case by virtue of the grant of service connection for PTSD as incurred during his period of ACDUTRA from July 1971 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from      a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These claims were previously before the Board in May 2013, when they were remanded for additional development.  

The issues of entitlement to service connection for an upper gastrointestinal disorder, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence is against finding that the Veteran's headaches are related to his military service.


2.  The most probative evidence is against a finding that the Veteran's current neck condition is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a neck disability have not been met. 
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service personnel and treatment records are on file, as are various post-service medical records, to include available private treatment records.  In December 2012, the Veteran submitted authorization for treatment records from Center for Family Medicine; however, in December 2012, that facility responded that they did not have any records pertaining to the Veteran, and the Veteran was subsequently advised of that fact.  Additionally, the Veteran indicated that he was in receipt of Social Security Disability Insurance (SSDI).  
While the AOJ requested the records from the Social Security Administration (SSA), in a September 2011 response SSA informed the AOJ that there were no medical records pertaining to the Veteran as he did not file for disability benefits or he did file for such benefits, but no medical records were obtained.

The Board acknowledges that there may be outstanding private treatment records.  However, to date, the Veteran has not authorized VA to obtain the records on his behalf.  Specifically, he reported treatment at the South Dakota State Penitentiary and in his June 2013 substantive appeal; the Veteran's attorney reported that the physician whom the Veteran saw at the Center for Family Medicine, Dr. Wilde, had a separate mailing address at Falls Community Health.  However, to date, despite being requested to either provide the records or authorize VA to obtain them on his behalf in April 2013 and July 2015 letters, the Veteran has not done so.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that the AOJ has fulfilled its duty to obtain any outstanding treatment records.

The Board acknowledges that no medical examination or opinion was obtained in regards to the claims for service connection for a neck disability and headaches.  However, no examination or opinion is needed because there is no competent and credible evidence of in-service injuries or disabilities regarding these claims.  See 38 C.F.R. § 3.159 (c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (noting where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible a VA examination is not required).  

Specifically, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to headaches or problems with his neck.  In fact, on  his January 1972 report of medical examination at his release from ACDUTRA, clinical evaluation of the Veteran's head, face, neck, and scalp; spine, and other musculoskeletal; and neurologic evaluations were within normal limits.  The Veteran also certified that he had informed the medical officer of all his defects, illness, and injuries known to him.  Additionally, on his June 1974 Report of Medical History at the time of his separation from the Reserves, the Veteran reported that he was in good health and he expressly denied ever experiencing or currently having swollen or painful joints; frequent or severe headaches; head injury; arthritis, rheumatism, or bursitis; and bone, joint, or other deformity.  The corresponding June 1974 report of medical examination indicated that the Veteran's head, face, neck and scalp; bones; spine; and neurologic evaluations were within normal limits.  

Therefore, as will be discussed herein, the Board finds the Veteran's allegation of a sustaining an in-service neck or head injury to be not credible.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that an in-service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that VA examinations and/or opinions are not necessary to decide the claims of entitlement to service connection for a neck disability and headaches.

The Board also notes that actions requested in the May 2015 remand have been undertaken.  With respect to the claims decided herein, the May 2015 remand directed that the Veteran identify any VA or non-VA healthcare provider who treated him for his neck disability or headaches and thereafter readjudicate the claims.  In a July 28, 2015 letter, the RO requested that the Veteran complete      and return the enclosed VA Form 21-4142 for any outstanding private treatment records.  As noted above, the Veteran has not responded.  Therefore, the Board finds that the AOJ complied with the Board's prior remand directives.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims.

Service Connection 

For the purposes of VA entitlement, the term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101 (2) (West 2014); see also 38 C.F.R. § 3.1 (d) (2015).  The term "active military, naval, or air service," in turn, includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a) (2015).  Because service connection for PTSD has been granted, he has achieved veteran status for his period of ACDUTRA from July 1971 to January 1972.  Paulson v. Brown, 7 Vet. App. 466 (1995).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time   of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014);  38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Headaches

The Veteran asserts that his headaches are related to an in-service assault, during which he struck his head.  In his November 2012 claim, he reported that he was assaulted in the military and his head was banged into the concrete.  He reported that he was semi-unconscious during the incident and that he now has almost    daily headaches related to this incident.  In his March 2013 NOD, the Veteran's representative again asserted the Veteran's headaches were the direct result of  being a victim of an in-service assault.  

The medical evidence of record indicates that the Veteran has ongoing chronic headaches.  Specifically, a November 2006 psychological evaluation by P. D., Ph.D., indicated that the Veteran had a head injury with loss of consciousness        in 2001 and noted that the Veteran had frequent headaches.  An October 2012 treatment record from Richardson Family Medicine noted that the Veteran was  seen for a follow up after being treated at Avera Emergency Room for a headache.  The Veteran reported that he believed that the pain stemmed from his neck.  The physician noted that it was unclear whether the Veteran's headaches were related   to his neck or were rebound headaches.  The physician indicated that rebound headaches would make sense given that the Veteran had good tolerance when he was taking his hydrocodone every four hours, but developed headaches after awaking after eight hours after sleeping.  Accordingly, the Board finds there is a current disability for purposes of continuing the service-connection analysis.

With regard to an in-service disease, injury, or event, the Veteran's service treatment records are devoid of complaint of or treatment for headaches, neurological problems, or a head injury.  Moreover, on his January 1972 report      of medical examination at his release from active duty from training, clinical evaluation of the Veteran's head, face, neck, and scalp; and neurologic evaluations were within normal limits.  The Veteran also certified that he had informed the medical officer of all defects, illness, and injuries known to him.  Additionally,     on his June 1974 Report of Medical History at the time of his separation from the Reserves, the Veteran reported that he was in good health and expressly denied  ever experiencing or currently having frequent or severe headaches or a head injury.  The corresponding June 1974 report of medical examination again indicated that  the Veteran's head, face, neck and scalp, and neurologic evaluations were within normal limits and the Veteran again certified that he had informed the medical officer of all defects, illnesses, and injuries known to him.  

Upon review of the record, the Board finds that service connection for headaches   is not warranted.  While the Board acknowledges the Veteran's repeated assertions concerning an in-service assault and corresponding head injury that resulted in chronic headaches, the Board finds that the Veteran's statements are not credible.  Specifically, the Veteran's assertions are not consistent with the medical records associated with the claims file or the Veteran's in-service reports regarding his health.  As noted above, the Veteran's service treatment records showed no history of complaints, treatment, or diagnosis related to headaches, a head injury, or injuries consistent with an assault.  His service treatment records, including reports of examinations, appear to be complete and it is reasonable to conclude that they would include reference to in-service headaches or injuries consistent with an assault, if such occurred.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

It is also reasonable to conclude that the Veteran's service treatment records are accurate because they were prepared by impartial healthcare providers and exist  for the purpose of making a contemporaneous record to provide the Veteran successful healthcare and to provide an accurate record of findings on examination.  Furthermore, the Board does not find it reasonable that the Veteran would complain of other problems, including knee and foot trouble, but not report and, in fact, expressly deny having experienced a headaches or a head injury he had experienced either.  

When considering whether lay evidence is satisfactory, the Board as the finder       of fact may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The first evidence of headaches is dated in November 2006, more than 30 years after the Veteran's discharge from service.  Moreover, the Board finds it significant that none of the Veteran's private treatment records related to his headaches made mention of the Veteran's reported in-service assault as part of the pertinent history regarding his headaches.  The Veteran's service treatment records reveal no complaints or findings concerning headaches or the Veteran's alleged in-service assault.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (noting the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Moreover, the Veteran expressly denied frequent or severe headaches or a head injury on his June 1974 report of medical history.  Accordingly, the Board finds that the Veteran's in-service statements denying headaches or head injury are more credible and thus more probative than his reports made in association with his pending claim.  See Harvey v. Brown, 6 Vet.  App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).   

In the absence of competent and credible evidence of in-service headaches or head injury that could be related to the Veteran's current headaches, the claim for service connection must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

      Neck Disability

The Veteran asserts that his neck disability is related to an in-service.  In his November 2012 claim, the Veteran reported that he was assaulted in the military and his head was banged into the concrete, and asserted his current neck condition was a direct result of that attack.  In his March 2013 notice of disagreement (NOD), the Veteran's representative reported that the Veteran's neck condition was the direct result of being a victim of an in-service assault.  He also noted the Veteran's contention that he had ruptured cervical discs and severe chronic pain as a result of that incident.  

The Board has reviewed the available post-service private medical evidence.  A November 2006 psychological evaluation by P. D., Ph.D., indicated that the Veteran had three discs removed from his neck in 1995, and that he had a head injury with loss of consciousness in 2001.  A July 2011 treatment record from Avera McKennan Hospital noted that the Veteran had chronic neck issues and chronic neck pain.  An August 2012 record from Avera McKennan Hospital noted that the Veteran had chronic neck pain and had undergone spinal surgery in December 30, 2011.  An August 2012 treatment record from Richardson Family Medicine noted that the Veteran had chronic pain and provided various records from his neurosurgeon.  The physician noted that it appeared that the Veteran had undergone a cervical spine fusion.  The Veteran was assessed with neck pain and cervical radiculopathy.  A September 2012 treatment record from P. F. noted that the Veteran had neck surgery approximately six months ago and continued to have cervical pain and neck problems.  Treatment records from Richardson Family Medicine dated in October 2012 noted diagnoses of foraminal stenosis C4-5, C8 neuropathy, C5-T1 cervical fusion, and cervical radiculopathy.  A January 2013 record assessed the Veteran with right neck pain.  Accordingly, the Board finds there is a current disability for purposes of continuing the service-connection analysis.

With regard to an in-service event, injury, or disease, the Veteran's service treatment records are devoid of complaint of or treatment for, neck problems.  Moreover, on his January 1972 report of medical examination at his release from active duty from training, it was noted that clinical evaluation of the Veteran's head, face, neck, and scalp; spine, and other musculoskeletal were within normal limits.  The Veteran also certified that he had informed the medical officer of all his known defects, illness, and injuries.  Additionally, on his June 1974 Report of Medical History at the time of his separation from the Reserves, the Veteran reported that   he was in good health and expressly denied ever experiencing or currently having swollen or painful joints; a head injury; arthritis, rheumatism, or bursitis; and    bone, joint, or other deformity.  The corresponding June 1974 report of medical examination indicated that the Veteran's head, face, neck and scalp; bones; spine, and other musculoskeletal were within normal limits.  On his report of medical examination, the Veteran again certified that he had informed the medical officer of all known defects, illnesses, and injuries.  

Upon review of the record, the Board finds that service connection for a neck disability is not warranted.  The Board finds that there is no competent and credible evidence of an in-service event or injury to support the claim.  The Board acknowledges that the Veteran is competent to report matters within his personal knowledge, such as an in-service assault.  However, the Board finds that the Veteran's reports are not credible because they are inconsistent with the medical records on file and the Veteran's in-service reports regarding his health.  

Specifically, the Veteran's service treatment records are devoid of complaint of or treatment for headaches, neurological problems, or a head injury.  Moreover, his January 1972 report of medical examination at his release from active duty for training indicated that clinical evaluation of the Veteran's head, face, neck, and scalp and spine, and other musculoskeletal were within normal limits.  Additionally, on his June 1974 Report of Medical History the Veteran expressly denied ever experiencing or currently having frequent or severe headaches or a head injury.   The corresponding June 1974 report of medical examination noted that clinical evaluation of the Veteran's bones; spine, and other musculoskeletal were within normal limits.  

When considering whether lay evidence is satisfactory, the Board as the finder       of fact may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton, 21 Vet. App. at 38; Caluza, 7 Vet. App. at 511. 

The first evidence of the Veteran's neck symptomatology is dated in November 2006.  While the Board acknowledges that the November 2006 references a neck treatment as early as 1995 from an unspecified provider, the Veteran has not provided documentation of that treatment, and VA has either not been authorized   to obtain the records or the records were indicated to be unavailable.  Moreover,  the Board finds it significant that none of the Veteran's private treatment records related to his neck mention his military service or his reported in-service assault as part of the pertinent history regarding that condition.  Finally, the Veteran's service treatment records reveal no complaints or findings concerning a neck condition, or his alleged in-service assault.  See Buchanan, 451 F.3d at 1336-1337.  

As the service treatment records appear complete and document medical treatment for other conditions, the Board finds such documentation would be likely, given the Veteran's reports concerning the severity of his in-service assault and his loss of consciousness.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Additionally,  it is also reasonable to conclude that the Veteran's service treatment records are accurate because they are prepared by impartial health care providers and exist     for the purpose of making a contemporaneous record to provide the Veteran successful health care and to provide an accurate record of findings on examination.  Furthermore, the Board does not find it reasonable that the Veteran would complain of other problems, including knee and foot trouble, but not report and, in fact, 
expressly deny having experienced joint or bone pain and deformities.  Additionally, while the Veteran asserts that he injured his neck when his head was struck against the cement, the only medical documentation of a head injury was noted to have occurred in 2001.

In sum, the Board finds the Veteran's report of an in-service injury or in-service neck problems is not reliable or persuasive due to the denial of joint problems and a head injury his June 1974 report of medical history and the lack of any complaints or findings of a neck disability in the Veteran's service treatment records.  See Buchanan, 451 F.3d at 1336-1337.  In the absence of competent and credible evidence of an in-service neck condition or injury, the claim for service connection must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for a neck disability is denied.


REMAND

The Board finds that further development is necessary prior to appellate review.

During the pendency of the last remand, the Veteran was granted service connection for PTSD.  Accordingly, he was scheduled for a VA examination in November 2015 to assess the relationship, if any, between his PTSD and upper gastrointestinal disorder, hypertension, and erectile dysfunction.  A November 9, 2015 VA examination note indicates that the Veteran did not report for his scheduled examination.  However, the claims file does not contain a copy of the examination notification letter sent to the Veteran in conjunction with the examination, a remand to obtain that notice letter is warranted.  

As the Board is remanding these claims for other matters, the Veteran should be afforded another opportunity to identify any VA or private treatment records in support of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers, VA and non-VA, who have treated him for the disabilities remaining on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Take appropriate steps to associate with the claims file a copy of the VA examination notification letter sent to the Veteran in conjunction with his November 2015 VA examination, or other appropriate notification evidence showing when he was notified and at what address.  If, and only if, the notice was provided to an incorrect address or the Veteran requests rescheduling and good cause for failure to report is shown, then examinations addressing the claims for secondary service connection for hypertension, upper gastrointestinal disorder, and erectile dysfunction should be requested. 

3.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and    
be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


